                 Case 1:20-mc-00240 Document 3 Filed 06/25/20 Page 1 of 9




 UNITED STATES DISTRICT COURT                                                              6/25/2020
 SOUTHERN DISTRICT OF NEW YORK
                                                                  X

 UNITED STATES OF AMERICA,

                     - V -



 $815,199.74             FORMERLY ON DEPOSIT                           STIPULATION AND ORDER
 IN ACCOUNTS             7296905115 AND
 1620774362,             EACH HELD AT WELLS                            20 Misc. 240
 FARGO BANK,             N.A.,

                                     - - - - - - - - X

WATSON TITLE,
        First Interested Party.


 -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   - X




STEWART TITLE GUARANTY COMPANY,
        Second Interested Party.

 - - - - - - - - - - - - - - - - - X



                     WHEREAS, on or about September 9, 2019, the Federal

Bureau of Investigation ("FBI"), seized approximately

 $815,199.74 (the "Seized Currency") from bank accounts ending in

 number -5115 and -4362, each held at Wells Fargo, N.A (the

· "Subject Accounts"), pursuant to a Seizure Warrant authorized by

the Honorable Sarah Netburn, United States Magistrate Judge for

• the Southern District of New York;

                     WHEREAS, the Seized Currency is forfeitable to the

United States as property involved in money laundering and the
        Case 1:20-mc-00240 Document 3 Filed 06/25/20 Page 2 of 9




operation of an unlicensed money transmitting business, ln

violation of Title 18, United States Code, Sections 1956 and

1960, respectively;

            WHEREAS, the Government has determined that as a

result of the money laundering and unlicensed money transmittal

offenses, Watson Title   (the "First Interested Party")

transferred at least $66,003.79 to the Subject Accounts;

            WHEREAS, the Government has accordingly determined

that Watson Title is the innocent owner of $66,003.79 of the

Seized Currency;

            WHEREAS, the Government has determined that as a

result of the money laundering and unlicensed money transmittal

offenses, Stewart Title Guaranty Company      (the "Second Interested

Party") transferred at least $749,195.95 to the Subject

Accounts;

            WHEREAS, the Government has accordingly determined

that Stewart Title Guaranty Company is the innocent owner of

$749,195.95 of the Seized Currency;

            WHEREAS, Gaudy Hernandez   ("Hernandez"), the owner of

record of the Subject Accounts, disclaims any ownership interest

in the Seized Currency and relinquishes all claim to the Seized

Currency;

            NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED AND

ORDERED, by and between Geoffrey S. Berman, United States
           Case 1:20-mc-00240 Document 3 Filed 06/25/20 Page 3 of 9




Attorney for the Southern District of New York, by and through

Assistant United States Attorney Andrew C. Adams, and the First

Interested Party, Watson Title, by and through its attorney,

Dennis Guidi, Esq.; the Second Interested Party, Stewart Title

Guaranty Company, by and through its attorney, Betsy Ann

Rosenbloom, Esq.; and Gaudy Hernandez, that:

             1.    Gaudy Hernandez the owner of record of the

Subject Accounts, having disclaimed and/or relinquished any

ownership interest in the Seized Currency, accordingly has no

interest in the Seized Currency.

             2.    The Government shall transfer $66,003.79,

representing a portion of the Seized Currency, to Watson Title,

the First Interested Party, to an account designated by and

through its attorney, Dennis Guidi, Esq.

             3.    The Government shall transfer $749,195.95,

representing a portion of the Seized Currency, to Stewart Title

Guaranty    Company,   the   Second   Interested   Party,   to an account

designated by and through its attorney, Betsy Ann Rosenbloom,

Esq.

             4.    Watson Title and Stewart Title Guaranty Company

(together, the "Interested Parties") and Gaudy Hernandez are

hereby barred from asserting, or assisting others in asserting,

any claim, including third party claims and any claim for

attorney's fees and costs, against the United States or any of
         Case 1:20-mc-00240 Document 3 Filed 06/25/20 Page 4 of 9




its agents and employees, including the Federal Bureau of

Investigation   ("FBI"), and this Office    (the "USAO-SDNY"), as

well as any and all employees, officers, and agents of the

United States, FBI, and the USAO-SDNY in connection with, or

arising out of, the United States' seizure, restraint, custody

or control over the Seized Currency.       The Interested Parties and

Gaudy Hernandez agree to execute any documentation to implement

the terms of this Stipulation and Order.

           5.    The Interested Parties and Gaudy Hernandez hereby

agree to waive all rights to appeal or otherwise challenge or

contest the validity of this Stipulation and Order.

           6.    Each party shall bear its own costs and fees,

including attorney's fees.

           7.    The Court will have exclusive jurisdiction over

the interpretation    and enforcement of this Stipulation and

Order.

           8.    This Stipulation and Order constitutes the

complete agreement between the Government, the Interested

Parties and Gaudy Hernandez     (the "Parties") and may not be

amended except by written consent of the Parties.



                       [CONTINUED ON NEXT PAGE]
           Case 1:20-mc-00240 Document 3 Filed 06/25/20 Page 5 of 9




             9.    The signature pages of this stipulation may be

executed in one or more counterparts, each of which will be

deemed an original but all of which together will constitute one

and the same instrument.

Agreed and consented to:

      GEOFFREY S. BERMAN
      United States Attorney for the
      Southern District of New York
      Attorney for the United States


By:                                                   June 24, 2020
      ANDREW C. ADAMS                                DATE
      Assistant United States Attorney
      One St. Andrew=s Plaza
      New York, New York 10007
      T:   (212)637-2340

WATSON TITLE, the First Interested Party


      WATSON TITLE                                   DATE

By:
      DENNIS GUIDI, ESQ.                            DATE


STEWART GUARANTY TITLE COMPANY, the Second Interested Party


      STEWART GUARANTY TITLE COMPANY                DATE

By:
      BETSY ANN ROSENBLOOM, ESQ.                    DATE


                   [SIGNATURES CONTINUED ON NEXT PAGE]
         Case 1:20-mc-00240 Document 3 Filed 06/25/20 Page 6 of 9




GAUDY HERNANDEZ



     G




SO ORDERED:



UNITED STATES DISTRICT JUDGE, Part I              DATE
Case 1:20-mc-00240 Document 3 Filed 06/25/20 Page 7 of 9
Case 1:20-mc-00240 Document 3 Filed 06/25/20 Page 8 of 9
          Case 1:20-mc-00240 Document 3 Filed 06/25/20 Page 9 of 9




                9.    The signature pages of �his stipulation may be

  execu::ed in one o.r more counterparts, eacn of wnich will be

 deemed an original but all of w.hich together will consti�ute one

 and the same instrument.

!Agreed and consented to:

         GEOFFREY S. BERMAN
         Un�tec States Attorney for the
         Southern District of New York
         Attorney for �he United States


. B y:
         ANDREW C. ADAMS                             DATE
         Assistant United States Attorney
         One St. Andrew = s Plaza
         Ne� York, New York 10007
         T:   (212) 637-2340

 WAISON TITL�, the First In::eres�ed Party


         WJI.TSON '.:ITLE                            Di>.TE


         DENNIS GUIDI, ESQ.                          DATE


 STEWART                       OMPANY, the Se.cond Interested Party

                                                       0
                                                     DF-.TE
                                                           l� s 8QcR:;
 By:



                      [SIGNATURES CONTINUED ON N�XT PAGE)




                                                Dated: June 25, 2020
